Citation Nr: 1728087	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-25 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 30 percent prior to August 20, 2012, and a rating in excess of 70 percent from August 20, 2012 to August 23, 2013, for a mood disorder not otherwise specified. 

3.  Entitlement to a rating of 100 percent prior to August 24, 2013, for a mood disorder not otherwise specified.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono, Agent


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel
INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1972 to May 1975. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2011 and July 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for bilateral hearing loss and granted service connection for a mood disorder, respectively.  Jurisdiction was later transferred to the RO in Cleveland, Ohio. 

With respect to the mood disorder, shortly after service connection was granted for the disorder, the Veteran filed a claim for an increased rating in August 2012.   Subsequently however, in April 2013, the Veteran filed a timely notice of disagreement with the July 2012 rating decision.  While on appeal, in a September 2013 rating decision, the Agency of Original Jurisdiction (AOJ) increased the disability rating to 70 percent, effective August 20, 2012 and 100 percent effective August 23, 2013.  

Although increased ratings were granted during the pendency of the appeal, inasmuch as higher ratings for the disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

During the pendency of the appeal, the Veteran also filed a claim for a total disability rating due to individual unemployability (TDIU) due to the service-connected mood disorder alone.  The AOJ granted the claim for TDIU but the Veteran appealed the effective date of the same.  Review of the Veteran's electronic file reveals that he recently perfected the appeal in July 2017 and that the AOJ is currently processing that appeal. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

On both of the Veteran's substantive appeals (VA Form 9) at issue here - dated in September 2013 (hearing loss claim) and December 2015 (mood disorder claims) -  the Veteran requested a hearing at his local VA office before a member of the Board.  In September 2016, the Veteran informed the AOJ that he had moved from Florida to Ohio.  In October 2016, the AOJ notified the Veteran that a Travel Board hearing was scheduled to occur at the RO in St. Petersburg, Florida in November 2016.  Later in October 2016, and more than two weeks prior to the scheduled hearing, the Veteran's representative submitted written notice that the Veteran would not be able to attend the hearing in Florida as the Veteran had moved to Ohio.  The Veteran's representative also requested that, due to this move, the Veteran's hearing be rescheduled at the RO in Cleveland, Ohio.  The AOJ certified and sent the case to the Board without rescheduling the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing in connection with his appeal.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

